84128: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29109: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84128


Short Caption:BELLISARIO VS. BELLISARIO (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D605263Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantBradley John BellisarioEmily M. McFarling
							(Former)
						
							(McFarling Law Group)
						Amy A. Porray
							(Law Practice, Ltd.)
						


RespondentEmily BellisarioAmanda M. Roberts
							(Roberts Stoffel Family Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/25/2022Filing FeeFiling Fee Paid. $250.00 from Law Office of Emily McFarling.  Check no. 1212. (SC)


01/25/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-02514




01/25/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-02516




01/26/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant:14 days transcript request form; 40 days fast track statement and appendix. (SC)22-02609




01/28/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


02/02/2022Notice of Appeal DocumentsFiled Copy of District Court Exhibit List. (SC)22-03545




02/09/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/16/21 and 12/20/21. To Court Reporter: Transcript Video Services. (SC)22-04464




02/15/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-05113




03/07/2022MotionFiled Appellant's Motion to Extend Time to File Fast Track Brief and Appendix. (SC)22-07271




03/09/2022Order/ProceduralFiled Order Granting Motion.  Appellant's Fast Track Statement and Appendix due:  April 6, 2022.  (SC)22-07468




03/14/2022TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 9/16/21 and 12/20/21. (SC)22-08020




04/06/2022MotionFiled Appellant's Motion to Extend Time to File Fast Track Statement and Appendix. (SC)22-10797




04/08/2022Fast Track BriefFiled Fast Track Statement Child Custody. (SC)22-11200




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 1. (SC)22-11201




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 2. (SC)22-11202




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 3. (SC)22-11203




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 4. (SC)22-11204




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 5. (SC)22-11205




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 6. (SC)22-11206




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 7. (SC)22-11207




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 8. (SC)22-11208




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 9. (SC)22-11224




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 10. (SC)22-11209




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 11 (part 1). (SC)22-11210




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 12. (SC)22-11211




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 11 (part 2). (SC)22-11212




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 12 (duplicate). (SC)22-11213




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 13. (SC)22-11214




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 14. (SC)22-11215




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 15. (SC)22-11216




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 16. (SC)22-11217




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 17. (SC)22-11218




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 18. (SC)22-11219




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 19. (SC)22-11220




04/08/2022AppendixFiled Appellant's Appendix to Fast Track Statement, Volume 20. (SC)22-11221




04/11/2022MotionFiled Appellant's Motion to Direct the District Court to Transmit Trial Exhibits 33, 41, 43, 44, 45A, 45B, 45C, 67, 68, and 69  to Supreme Court. (SC)22-11428




04/13/2022Order/ProceduralFiled Order Granting Motion. Appellant's motion for an extension of time to file the fast track statement and appendix is granted.  The fast track statement and appendix were filed on April 8, 2022.  Respondent shall have 21 days from the date of this order to file and serve the fast track response. (SC)22-11638




05/04/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Fast Track Response due:  May 11, 2022.  (SC)22-14114




05/04/2022Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to transmit several original trial exhibits. The motion is denied without prejudice. (SC)22-14166




05/10/2022MotionFiled Respondent's Joint Motion to Extend Time to File Fast Track Response. (SC)22-14814




05/11/2022Order/ProceduralFiled Order.  Respondent shall have until May 24, 2022, to file and serve the fast track response.  (SC)22-14940




05/24/2022MotionFiled Joint Motion to Extend Time to File Response to Fast Track Statement. (SC)22-16436




05/31/2022Fast Track BriefFiled Respondent's Fast Track Response. (SC)22-17264




06/02/2022Order/ProceduralFiled Order Granting Motion. The parties' joint motion for a third extension of time to file the fast track response is granted.  The fast track response was filed on May 31, 2022.  Appellant shall have until June 14, 2022, to file and serve any fast track reply. (SC)22-17542




06/14/2022Fast Track BriefFiled Appellant's Reply to Fast Track Response. (SC)22-18958




06/15/2022Case Status UpdateFast Track Briefing Completed. (SC)


07/12/2022Notice/IncomingFiled Appellant's Notice of Appearance for Emily McFarling. (SC)22-21946




08/03/2022Notice/IncomingFiled Notice of Change of Attorney's Law Firm and Address. (SC)22-24337




09/14/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Counsel, Emily McFarling. (SC)22-28822




09/15/2022Order/ProceduralFiled Order.  Emily McFarling has filed a notice of withdrawal as counsel for appellant.  "A withdrawal of counsel may be effected only by filing a motion in the court."  Therefore, the notice is treated as a motion.  Although the motion does not comply with the requirements of NRAP 46(e)(3), in this instance only the motion is granted.  NRAP 2.  Appellant remains represented by attorney Amy A. Porray.  (SC)22-28962




09/16/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "We reverse the spousal support portion of the decree and remand for the district court to make sufficient factual findings under NRS 125.150(9).   We affirm all other aspects of the divorce decree."  fn6[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-29109





Combined Case View